Citation Nr: 9900491	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-06 886	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
to include gum disease.

2.  Entitlement to service connection for residuals of dental 
trauma, for the purpose of receiving outpatient dental 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the National Guard from 
June 1961 to August 1962 and in the Army from April 1963 to 
April 1965.

In May 1996, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denied the veterans claim for 
service connection for a dental condition, to include gum 
disease.  He was notified of the decision in June 1996.  He 
subsequently moved and, as a result, his claims folder and 
pertinent records were transferred to the RO in Columbia, 
South Carolina.  In December 1996, the RO in Columbia 
confirmed the prior denial, and the veteran appealed to the 
Board of Veterans Appeals (Board).  In a Statement of the 
Case (SOC) that he was issued in January 1997, and in the 
course of him testifying during a hearing at the RO in 
December 1997, it was clarified that he is appealing, not 
only for service connection for a dental condition, to 
include gum disease, but also for VA outpatient dental 
treatment on the premise that he is entitled to service 
connection for residuals of dental trauma.  Therefore, the 
Board will consider both of these issues in his present 
appeal.  The Board points out, however, that, as to the claim 
for service connection for a dental condition, it was denied 
previously by the Waco RO in August 1994.  After being 
notified of the decision that same month, and of his 
procedural and appellate rights, the veteran did not timely 
appeal, so the decision became final and binding on him.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (1998).  In order to reopen this claim, there must be 
evidence that is both new and material.  See 38 C.F.R. 
§ 3.156 (1998).  The RO did not consider this claim on this 
basis when issuing the May 1996 decision, but since the 
veteran was apprised of this requirement to reopen this claim 
when the RO issued its decision in December 1996 (confirming 
the May 1996 denial), he will not be prejudiced by the 
Boards decision to address this claim on this basis.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).



CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for a dental condition, to include gum disease, 
and to treatment in the VA outpatient dental clinic because 
he received relevant treatment while in the military, and 
after service from the VA, that involved the extraction of 
teeth and care for his gums.  He says the treatment in 
service caused his current dental problems, and that, 
although he received follow-up treatment after service from 
the VA, it was not completed, and should be.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence sufficient to show that 
his claims for service connection for a dental condition, 
including gum disease, and for residuals of dental trauma, 
for the purpose of receiving VA outpatient dental treatment, 
are well grounded.


FINDINGS OF FACT

1.  The veteran has not submitted any competent medical 
evidence suggesting that he sustained dental trauma during 
service, or that he received treatment during service for 
anything other than periapical abscesses, or to clean, fill, 
and extract teeth that were carious.

2.  There is no competent medical evidence suggesting that 
there is a relationship between the veterans current dental 
problems and his service in the military.



CONCLUSION OF LAW

The claims for service connection for a dental condition, 
including gum disease, and for residuals of dental trauma, 
for the purpose of receiving VA outpatient dental treatment, 
are not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When examined in May 1961 in anticipation of enlisting in the 
National Guard, it was noted that several of the veterans 
teeth (numbers 2, 3, 14, and 15) were carious, i.e., had 
cavities, but were restorable; that others (numbers 18 and 
19) were not restorable; and that he was missing several of 
the remaining teeth (numbers 16, 17, 30, 31, and 32) that he 
was supposed to have.  His generally poor state of dental 
hygiene again was noted when he was examined in June 1961, 
after being ordered to active duty.  In August 1962, he was 
released from active duty in the National Guard.  He later 
began serving on regular active duty in the Army in 
April 1963.  Records concerning this latter period of service 
show that he received dental treatment on various occasions 
during 1963, 1964, and 1965, primarily to repair dental 
abscesses and to clean, fill, and extract teeth, including 
via root canal therapy, that were carious.  There was no 
mention whatsoever of any treatment related to dental trauma.  
When examined in March 1965 for separation from service, it 
was noted that some of his teeth had been extracted 
(pulled) during the course of his stint in the military, 
and that nearly all of his remaining teeth were either 
carious, but restorable, or missing altogether.  He was 
discharged from the Army in April 1965.

In a June 1994 statement that was submitted in connection 
with his initial claim for service connection for a dental 
condition, the veteran pointed out that he received relevant 
treatment for his teeth and gums during service, including in 
1965 while stationed in Germany, and that he had received 
additional treatment during the years since, in 1974 or 1975, 
or thereabouts, at a VA medical center (VAMC) in Temple, 
Texas.  He said the treatment that he received during service 
was related to the treatment that he received after service 
at the VAMC; that the treatment at the VAMC was never 
completed, through no fault of his own; and that service 
connection should, therefore, be granted and him allowed to 
receive further treatment for his ongoing dental problems in 
a VA outpatient dental clinic.  He essentially reiterated 
these allegations in the course of testifying in 
December 1997 during his hearing at the RO.

Service connection may be granted for a disability that is 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  The preliminary question to be answered, however, 
is whether the claims for service connection are well 
grounded.  A claim is well grounded if it is 
plausible, meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that the claims are well-grounded resides with the 
veteran, and if it is determined that he has not satisfied 
his initial burden of submitting evidence sufficient to show 
that his claims are well-grounded, then his appeal must, as 
matter of law, be denied.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 8182.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

As to dental conditions, service connection will be granted 
for disease or injury of individual teeth and of the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(a).  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(e).  
The significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  It should be noted, however, that 
service connection for diseases of the gums, such as 
periodontal disease or pyorrhea, for teeth that are carious 
but treatable, for teeth that are missing but replaceable, 
and for dental or alveolar abscesses and Vincents 
stomatitis, may only be granted for the purpose of receiving 
dental treatment from VA (i.e., not compensation).  38 C.F.R. 
§ 4.149.

The veteran indicated in his January 1997 Substantive Appeal 
(on VA Form 9) that he is not requesting compensation from VA 
for his current dental conditions, but rather service 
connection merely for the purpose of receiving treatment in a 
VA outpatient dental clinic.  To be eligible to receive 
treatment in a VA outpatient dental clinic, the veteran must 
satisfy the criteria of at least one of the various 
categories of eligibility (Classes I, II, II(a), II(b), 
II(c), IIR, III, IV, V, or VI) that are discussed at 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  Class I 
eligibility pertains to veterans who have a compensable 
service-connected dental condition.  Class II pertains to 
those who have a noncompensable service-connected dental 
condition, subject to various restrictions including one-time 
correction of the dental problem; it also is necessary that 
the veterans service discharge certificate not bear a 
certification indicating that he received a dental 
examination and all appropriate dental treatment within 90 
days preceding his discharge from service, and that he timely 
applied to the VA for dental treatment, meaning within 90 
days after service.  Another possible class of eligibility 
that seems most relevant in the present appeal 
is Class II(a), which, as alluded to above, would entitle 
the veteran to receive treatment in a VA outpatient dental 
clinic on the premise that he sustained dental trauma 
while on active duty in the military.

There is absolutely no indication or suggestion whatsoever in 
the medical evidence of record that the veteran would qualify 
for VA outpatient dental treatment under any of the above 
categories of eligibility, including on the theory that he 
sustained dental trauma while in service.  In fact, he all 
but acknowledged while testifying during his December 1997 
hearing that he did not sustain dental trauma at any time 
during serviceconceding that there were no injuries [to 
his teeth] in any sort of accident or incident.  See 
hearing transcript at page 8.  The type of trauma to 
which he referred during his hearing, and to which he has 
referred in the various written statements that he has 
submitted at other times during the course of his appeal, was 
having teeth extracted (pulled) or cleaned or filled, or 
having the recesses or boundaries of his gums pushed back 
with some sort of wire brush to better mate with his teeth.  
This, however, does not constitute the type of trauma 
that is contemplated by the governing regulation.  See 
VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997).  
Moreover, merely to have received such treatment during 
service, even acknowledging that he did, does not, in turn, 
mean that he is now eligible for further treatment in a VA 
outpatient dental clinic, unless he otherwise satisfies the 
criteria of at least one of the classes of eligibility, which 
he clearly does not.

Similarly, there is no medical evidence suggesting that 
service connection is warranted for a dental condition, 
including gum disease, on the basis of direct incurrence or 
aggravation during service.  Records show that the veteran 
had a generally poor state of dentition when he entered the 
military, and all of the dental conditions that he received 
treatment for during service (carious teeth, etc.) are 
subject to service connection only for the purpose of 
treatment, and he does not, in turn, meet any of the classes 
of eligibility for such treatment, so his treatment in 
service, at least to this limited extent, is a moot point.  
Stated somewhat differently, treatment in service of the type 
alleged does not, in and of itself, entitle a veteran to 
additional treatment from VA after service.

The veteran also alleges, somewhat by implication, that the 
treatment he received during service in 1965 was not to 
acceptable medical standards, which, in essence, is a claim 
rooted in a theory of negligence, and, consequently, 
required that he obtain the further treatment after service, 
during the early-to-mid 1970s, at the VAMC in Temple, Texas.  
He also says the treatment at the VAMC in Temple was not 
completed because the supply of gold from the government that 
was needed to construct his dentures unexpectedly ran out, 
which thereby places the onus on the VA to complete the 
treatment that it started, or to at least correct the damage 
that was done by the dentist who treated him during service 
in Germany.  The veteran has not, however, submitted any 
competent medical evidence or an opinion to substantiate his 
allegations of such occurrences, and more is required to make 
a claim well grounded than mere allegations alone.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  There 
is no such evidence in this case.

In other testimony during his hearing in December 1997, the 
veteran alleged that he was told by a doctor who recently 
treated him for a stomach condition that it was caused, at 
least partly, by his inability to properly digest his food 
due to the poor condition of his teeth.  While records on 
file confirm that he received treatment at a VAMC in January 
1995 for duodenal ulcer disease and complications stemming 
from the condition (anemia, gastrointestinal hemorrhaging, 
abdominal pain, etc.), there was no express or implied 
mention of a relationship between the conditions affecting 
the veterans stomach and the status of his dentition, but 
even were it to be assumed, arguendo, that such relationship 
in fact exist, there is still no competent medical evidence 
linking the incurrence of his dental conditions to his 
service in the military, including, as he suggested during 
his hearing, by aggravation of a preexisting dental 
condition.  See 38 U.S.C.A. § 1153.  Since he is a layman, 
he does not have the medical training or expertise to 
establish such a relationship himself, and his oral and 
written testimony attempting to do so has no probative value 
in this critical respect.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 49495 (1992).

Inasmuch as the veteran has not submitted (or identified any 
existing) competent medical evidence showing that his current 
dental problems are related to his service in the military, 
his claims for service connection are not plausible and must 
be denied as not well grounded.  Since his claims are not 
well grounded, VA does not have a duty to assist him in 
developing the facts and evidence pertinent to his claims.  
See Epps, 126 F.3d at 1468.  Furthermore, the Board has not 
been put on notice that any additional relevant evidence may 
exist that, if obtained, would make these claims 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

The RO denied the veterans claims on the same basis as the 
Boardon the premise that his claims are not well grounded
and advised him of the legal requirement of submitting well-
grounded claims in the Statement of the Case (SOC) that he 
was issued in January 1997.  Therefore, he has not been 
prejudiced in this appeal.  See Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  Furthermore, the Board views its (and the 
ROs) discussion as sufficient to inform him of the type of 
evidence that is necessary to make his claims well grounded 
and to warrant further consideration on the merits.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

The Board notes parenthetically that it could just as well 
have denied the veterans claim for service connection for a 
dental condition on the basis that new and material 
evidence has not been submitted since the August 1994 RO 
decision denying this claim, which was not timely appealed.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  In 
considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is both 
new and material.  Secondly, if, and only if, the Board 
determines that the evidence in question is new and material, 
the claim is to be reopened and evaluated on the basis of all 
of the evidence, both new and old.  See 38 C.F.R. § 3.156; 
Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence is new 
if it is not cumulative or redundant of evidence already on 
file; evidence is material if it is relevant to, and 
probative of, the issue at hand, and which, by itself or in 
conjunction with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
of the evidence that has been submitted by the veteran since 
the previously disallowed claim to determine whether the 
claim must be reopened and readjudicated on the merits.  
See Evans v. Brown, 9 Vet. App. 273, 28283 (1993).  If the 
Boards decision is favorable to the veteran, his claim must 
be reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 52829 (1994).

In this appeal, however, the veteran fails to satisfy the 
first tier of the analysis since the only evidence that has 
been submitted since the August 1994 RO decision are 
duplicate records concerning his service in the military, 
which were considered when the RO denied his claim in August 
1994.  Hence, this evidence is not new.  The remaining 
medical records concern the treatment that he received in 
January 1995 for the problems involving his stomach, which, 
for the reasons discussed above, are not material to the 
question of whether he is entitled to service connection for 
a dental condition.  Similarly, his oral and written 
testimony also is not material in the sense that he cannot 
establish a relationship between his current dental 
conditions and his service in the military.


ORDER

As evidence of well-grounded claims has not been submitted, 
the claims for service connection for a dental condition, 
including gum disease, and for residuals of dental trauma, 
for the purpose of receiving VA outpatient dental treatment, 
are denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue that was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
